DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/2022 has been considered by the examiner.

Status of the Claims
The response and amendment filed 03/21/2022 is acknowledged.
Claims 1-3 are pending.

Rejections Withdrawn

The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in light of Applicant’s amendment.
The rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Pelham, US 20120265011 A1 in view of Lopes, NCT0253911 (cited on Applicant’s IDS dated 12/14/2020) and Sudduth, Gastrointestinal Endoscopy, 42, 5, 1995.
The rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Pelham, US 20120265011 A1 in view of Cecchetti, EP 2322190 B1.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Pelham, US 20120265011 A1 does not teach a composition consisting of anhydrous magnesium sulfate, potassium sulfate, anhydrous sodium sulfate, and simethicone in tablet form without a lubricant. While Pelham teaches tablets containing anhydrous magnesium sulfate, potassium sulfate, and anhydrous sodium sulfate, Pelham does not teach simethicone. Lopes, Sudduth and Cecchetti suggest colonic purgatives containing simethicone. However, the prior art of record does not teach or fairly suggest combining anhydrous magnesium sulfate, potassium sulfate, anhydrous sodium sulfate, and simethicone without any additional ingredients in a tablet as required by claim 1. Claims 2-3 require the allowable limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/
Examiner, Art Unit 1615                                                                                                                                                                                                        


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615